Citation Nr: 0511330	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-36 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the above claims.  
During the pendency of this appeal, jurisdiction of this 
matter was transferred to the RO located in Reno, Nevada, 
pursuant to a change of domicile of the veteran.

In March 2004, the veteran had been scheduled to appear for a 
hearing before a Veterans Law Judge presiding at the RO, but 
he failed to appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

In VA outpatient treatment records dated from June 2002 to 
November 2003, the veteran reported to the clinician that he 
had applied for Social Security Administration (SSA) 
disability benefits.  The AMC should make arrangements to 
obtain these records on remand.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Additionally, in a VA outpatient treatment record dated in 
November 2003, the veteran indicated that he had additional 
documentation showing that he had medical treatment for his 
asserted left shoulder disorder.  These records should be 
obtained on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
additional documentation showing that the 
veteran had medical treatment for his 
asserted left shoulder disorder, as 
suggested in the November 24, 2003 VA 
outpatient treatment record.

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from SSA that were 
used in considering the veteran's claim 
for disability benefits.  It appears that 
the veteran filed a claim for benefits in 
2002 or 2003.

3.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  Citation to 38 C.F.R. § 3.655 
should be included in the SSOC.  The 
veteran and his representative should 
then be afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




